DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. For instance, claim 1 recites “one or more processors coupled to the memory and configured to receive a series of sensor parameters from a sensor, the sensor parameters indicative of stress events involving the vehicle component, the one or more processors configured to perform operations for at least one of the sensor parameters that are received” and “recording the additional stress event in response to identifying the additional stress event.” (Step 2B, 2019 PEG revision).  This judicial exception is not integrated into a practical application because the receiving sensor data and recording the additional stress event as claimed is being interpreted as mere storing, gathering and analyzing data (TDE Petroleum) and as a result, adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05 (g)).  The claims do not include additional elements that are sufficient to amount to 
 	Further analysis shows that subject matter in claims 9 and 17 have meaningful limitations to apply the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)) which would overcome current 101 rejection.  As it currently stands, claims 2 – 9 and 11 – 17 are rejected as a result of their dependency to claims 1 and 10 respectively. 
 	In regards to claim 18, the wherein clause recites the conditions of: 
  	“…the one or more processors are configured to one or more of (Emphasis Added):
 	component based on the change in the rate that is detected; or
restrict operation of one or more of the vehicle or the vehicle component based on the  change in the rate that is detected based on the change in the rate that is detected.”
Consequently, the limitations fail to demonstrate applying the judicial exception to a practical application when interpreting the claim in light of the first condition.  To overcome the rejection, including both conditions would demonstrate the judicial exception being applied to a technical field.  Claims 19 and 20 are rejected as a result of their dependency to claim 18.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663